PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/774,947
Filing Date: 11 Sep 2015
Appellant(s): DEPORTER et al.



__________________
Henry J. Shikani
Reg. No. 74,972
For Appellant


EXAMINER’S ANSWER





January 12, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 10, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 27-29, 32-37, and 41-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moore et al. (US 2011/0151737A1) in view of McAmish et al. (US 2010/0184348A1).
Regarding claims 27, 29, 43-44, 50 and 51, Moore teaches multilayer  nonwoven fibrous web (composite) structures [0089] such as medical drapes and gowns, including surgical drapes, procedural drapes, plastic specialty drapes, incise drapes, barrier drapes, barrier gowns, SMS, SMMS, or other nonwoven gowns, SMS, SMMS, or other nonwoven sterilization wraps, and the like, wound dressings, wound absorbents, wound contact layers, surgical sponges used to absorb blood and body fluids during surgery, surgical implants, and other medical devices, gas filtration articles, liquid filtration articles, sound absorption articles, thermal insulation articles, surface cleaning articles, cellular growth support articles, drug delivery articles, personal hygiene articles, dental hygiene articles, surgical drapes, surgical equipment isolation drapes, surgical gowns, medical gowns, healthcare patient gowns and attire, aprons or 
Moore does not teach at least one of the spunbond layers comprises inorganic particulate filler in an amount from about 12% by weight to about 16% by weight of the spunbond layer.
However, McAmish teaches nonwoven fabrics and products comprising spunbonded polymeric fibers comprising polymeric resin also comprising at least one filler such as calcium carbonate particles incorporated in an amount of about 10 to 15 wt% [0046], (which includes amounts within about 12wt% to about 16wt%) particulate filler and McAmish further teaches that this level of addition allows for a decrease in the amount of resin and reduced cost and provides a nonwoven product having comparable quality in terms of fiber strength, texture, and/or appearance.  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to provide a melt blown and spunbond multilayered structure such as the S-M-S structure of Moore and to modify at least one or all of the spunbond fiber layers of Moore to have inorganic particulate filler in the amounts of the specifically  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  
Regarding claim 28, Moore in view of McAmish teach all of the limitations of claim 27 as set forth above. 
Moore in view of McAmish does not expressly teach the composite structure has one or more of the following physical and mechanical properties: i. a hydrostatic head ranging from about 400 mm to about 1000 mm; ii. an air permeability ranging from about 400 l/m2s to about 900 l/m2s; iii. a MD tensile strength ranging from about 95.0 N/5 cm to about 120.0 N/5 cm; iv. a CD tensile strength ranging from about 40.0 N/5 cm to about 60.0 N/5 cm; v. a MD elongation ranging from about 60%, to about 120%; and vi. a CD elongation ranging from about 60% to about 120%.
However, Moore in view of McAmish teaches the same materials, compositional percentages and structure as the instant claims and teaches a basis weight of from about 10 to 100 gsm [0090]).  Therefore, the product of McAmish in view of Moore would necessarily possess one or more of the physical properties including i. a hydrostatic head ranging from about 400 mm to about 1000 mm; ii. an air permeability ranging from about 400 l/m2s to about 900 l/m2s; iii. a MD tensile strength ranging from about 95.0 N/5 cm to about 120.0 N/5 cm; iv. a CD tensile strength ranging from about  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.
Regarding claims 33 and 34, Moore in view of McAmish teach all of the limitations of claim 28 as set forth above.  Moore further teaches the layered fabric in configurations of SMS and SMMS wherein the S layers (outermost) are spunbond and the M layers are melt blown [0268] making at least one outermost layer spunbond and at least one or all spunbond layers with a particulate filler content of 10-15% overlapping the instant claimed range of about 12wt% to about 16wt% and entirely within the range of an amount up to about 40% by weight.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  
Regarding claim 36, Moore in view of McAmish teach all of the limitations of claim 28 as set forth above and Moore teaches the layered fabric in configurations of SMS and SMMS wherein the S layers (outermost) are spunbond and the M layers are melt blown [0268] making at least one layer spunbond and at least one layer melt blown  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  
Regarding claims 32, 35, and 37 Moore in view of McAmish teach all of the limitations of claims 27, 28, 34 and 36 as set forth above.  Moore teaches particulates in the melt blown layers as less than 5 wt percent and teaches the particulate fillers are optional allowing the meltblown layers to be substantially free of inorganic particulates [0137], [0203] and [0204]. 
Regarding claims 41-42, Moore in view of McAmish teach all of the limitations of claim 27 as set forth above and Moore further teaches a basis weight of from about 10 to 100 gsm  [0090].

However, Moore in view of McAmish teaches the same materials, compositional percentages and structure as the instant claims including particulate percentages.  McAmish and Moore teaches the same range of MD elongation % and Moore teaches a basis weight of from about 10 to 100 gsm [0090] which overlaps the instant claimed basis weight.  Therefore, the product of Moore in view of McAmish would necessarily possess one or more of the physical properties including i.) a ratio of hydrostatic head (in mm)/MD tensile strength (in N/5 cm) of less than about 10.0; ii) a ratio of hydrostatic head (in mm)/CD tensile strength (in N/5 cm) of less than about 17.0; iii.) a ratio of hydrostatic head (in mm)/MD elongation (in %) of less than about 12.0; and iv.) a ratio of hydrostatic head (in mm)/CD elongation (in %) of less than about 12.0.  Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property is necessarily present in the prior art material.  The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.
 In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).
Regarding claims 45-47, Moore in view of McAmish teach all of the limitations of claims 27, 43, and 44 as set forth above.  
Moore does not teach the calcium carbonate particles as coated with one or more fatty acids or salts of esters thereof or with an average particle size (d50) of about 0.1 to 10 µm or a top cut of about 15 microns or less.
However, McAmish further teaches calcium carbonate particles coated with organic material chosen from fatty acids, including but not limited to stearic acid, and salts and esters thereof [0044] and that uncoated particles located on the outside of the fibers may cause the fibers to attach to metal components of the spinneret die holes and clog the exit holes, thus preventing the fibers from extruding properly if at all [0045]. McAmish also teaches the calcium carbonate particles with an average particle size (d50) of about 1 to 5 microns (which is within 0 .1 to 10 µm) and a top cut of about 15 microns or less [0040] and [0041] and teaches that the particle size affects the maximum amount of filler that can be effectively incorporated into the nonwoven fibers disclosed herein, as well as the aesthetic properties and strength of the resulting products [0042]. McAmish also teaches that fillers such as coated calcium carbonate 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to further modify Moore by McAmish by using coated calcium carbonate particles with a d50 and top cut as taught by McAmish as set forth above to assist the fibers in extruding properly, and to allow effective incorporation of the fillers into the fibers to provide a desired amount of filler without reducing the fiber strength.
Regarding claims 48 and 49, Moore in view of McAmish teach all of the limitations of claim 27 as set forth above and Moore further teaches the at least one polymeric resin such as polypropylene [0011].

(2) Response to Argument
Appellant argues that the ordinary artisan would not be motivated to combine Moore and McAmish because Moore in paragraph [00139] clearly establishes that, in the context of its invention, fillers “can have a significant negative effect on physical properties” and should not be used above 3% by weight, expressly teaching away from the combination suggested in the Final Office Action and that combination with McAmish would render Moore unsatisfactory for its intended purpose.
In response to Appellant’s argument, Moore does not clearly establish that inorganic particulate fillers should not be used above 3% by weight or expressly teach away from the combination.  In fact Moore acknowledges fillers as high as 10% [0139] and as seen in paragraphs [0204] and [0205] of Moore.  The fillers that Moore teaches  calcium carbonate) present as either an internal particulate phase within the fibers, or as an external particulate phase on or near the surface of the fine fibers may be particularly appealing and may help to control the degradation rate of the polymer fine fibers. Additionally, McAmish in fact addresses the issue of increasing inorganic particulate filler directly and teaches that there is also a cost benefit associated with increasing the quantity of mineral fillers and decreasing the quantity of resin in nonwoven products.  McAmish teaches that by incorporating an optimum amount of at least one mineral filler, such as coated calcium carbonate, it is possible to reduce the required amount of virgin resin material while still producing a nonwoven product having comparable quality in terms of fiber strength, texture, and/or appearance as indicated in the rejection above. Therefore, it is not clear that Moore teaches away from the claimed percentage of inorganic fillers or that the combination of McAmish with Moore would render Moore unsatisfactory for its intended purpose and it would have been obvious to combine the teaching of McAmish with Moore and to modify the percentage of particulate to above 10% as taught by McAmish because one of ordinary skill would recognize the trade-offs as presented by McAmish of a decrease in the amount of resin and reduced cost while 
Appellant argues the applied references fail to recognize the criticality of Appellant's claimed range, which confirms the non-obviousness of the pending claims.
Appellant argues the layers comprising 0% filler, which falls within the claimed range of "less than about 5% exhibit a significantly higher hydrohead than structures with meltblown layers comprising 7% or 14% filler that are outside the claimed range and further argues that there are unexpected improvements in product performance such as MD tensile,% MD elongation, and% CD elongation which rise significantly for compositions having spunbonded particle wt % ranging from about 12% to about 16% by weight demonstrating the range criticality.  Appellant argues that neither Moore nor McAmish recognizes or appreciates the criticality of the claimed ranges of meltblown and spunbonded layers or the unique benefits associated with the claimed invention.
In response to Appellant’s argument, it is first noted that the particulate matter in the data shown is limited to only a single polymer and a single inorganic filler of calcium carbonate whereas a variety of different inorganic fillers have been identified in the claims and therefore the argument is not commensurate in scope with the claims which are significantly broader in scope and it is not clear that calcium carbonate would be representative across the scope of all the inorganic fillers encompassed by the claims.  Secondly, regarding the hydrohead being higher, Appellant’s data only represents the amount of inorganic filler in the meltblown layers as being zero which is also  not representative of the entire scope of the independent claim of less than 5%.  Thirdly, regarding the tensile and elongation, Appellant’s relevant example is very isolated.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ELIZABETH D IVEY/Examiner, Art Unit 1784                                                                                                                                                                                                        
Conferees:
/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784                                                                                                                                                                                                        
/Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.